                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                                      8:19CR249

        vs.
                                                                          ORDER
LEAGSAIDH HARGREAVES,

                        Defendant.


       This matter is before the court on Defendant's Motion to Extend Time for Filing of
Pretrial Motions (Second Request) [42]. For good cause shown, I find that the motion should be
granted. Defendant will be given an approximate 60-day extension. Pretrial Motions shall be
filed by January 17, 2020.
       IT IS ORDERED:
       1.      Defendant's Motion to Extend Time for Filing of Pretrial Motions (Second
Request) [42] is granted. Pretrial motions shall be filed on or before January 17, 2020.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between today’s date and January 17, 2020, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).


       Dated this 18th day of November, 2019.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
